                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                           Case No.: 5:20-cv-00157-KDB-DCK

CURTIS EDWIN LEYSHON,                                )
                                                     )
        Plaintiff,                                   )
                                                     )      NOTICE OF ATTEMPT TO
v.                                                   )      COMPLY WITH STANDING
                                                     )     ORDER REQUIRING INITIAL
Michael Duncan, individual and official              )     SETTLEMENT CONFERENCE
capacity; B. Carlton Terry, individual and           )     IN CIVIL CASES ON BEHALF
official capacity; Pam Barlow, individual and        )      OF DEFENDANTS DUNCAN,
official capacity; and Matthew Levchuk,              )        TERRY, BARLOW AND
individual and official capacity,                    )              LEVCHUK
                                                     )
        Defendants.                                  )




       NOW COMES Defendant Michael Duncan, Senior Resident Superior Court Judge

for the 23rd Judicial District of North Carolina, B. Carlton Terry, District Court Judge, 22-

B Judicial District of North Carolina, Pam Barlow, Clerk of Superior Court for Ashe

County, North Carolina, and Matthew Levchuk, Assistant District Attorney for the 34th

Prosecutorial District of North Carolina, by and through Special Deputy Attorney

General Elizabeth Curran O’Brien, and hereby submits this notice of undersigned

counsel’s attempt to comply with the Standing Order 5:19-MC-5 Requiring an Initial

Settlement Conference in Civil Cases Assigned to the Honorable Kenneth D. Bell.

       On October 15, 2020, undersigned counsel sent a letter to the pro se Plaintiff

requesting he arrange for a call on October 26, 2020, at 10:00am in an effort to comply



      Case 5:20-cv-00157-KDB-DCK Document 12 Filed 11/23/20 Page 1 of 3
with Standing Order 5:19-MC-5. On October 22, 2020, Plaintiff called undersigned

counsel and the parties rescheduled to call for November 2, 2020 at 2:00pm. On

November 2, 2020, undersigned counsel called the Plaintiff and attempted to ascertain if

there was any common ground upon which the parties could discuss a resolution of this

matter. Plaintiff repeatedly made claims wholly unsupported by any valid legal theory

(which are more thoroughly described in the memorandum in support of Defendants

Motion to Dismiss) and it was clear that the discussion would not be fruitful. Plaintiff

become combative when undersigned counsel would not engage in an analysis of his

legal theories and after 22 minutes, Plaintiff was informed that undersigned counsel

would hang up the phone. Undersigned counsel does not believe any further

communication with Plaintiff will bring about a different result and thereby files this

notice with the Court of her efforts to comply with the Court’s Standing Order, and the

impossibility to do so in light of the legal theories and nature of the Plaintiff’s complaint.

       This, the 23rd day of November, 2020.




                                                   /s/ Elizabeth Curran O’Brien
                                                   Elizabeth Curran O’Brien
                                                   Special Deputy Attorney General
                                                   N.C. Department of Justice




      Case 5:20-cv-00157-KDB-DCK Document 12 Filed 11/23/20 Page 2 of 3
                            CERTIFICATE OF SERVICE


        This is to certify that the undersigned has this day electronically filed the
foregoing NOTICE OF ATTEMPT TO COMPLY WITH STANDING ORDER
REQUIRING INITIAL SETTLEMENT CONFERENCE IN CIVIL CASES ON
BEHALF OF DEFENDANTS DUNCAN, TERRY, BARLOW AND LEVCHUK
with the Clerk of the court using the CM/ECF system which will send notification of such
filing to the parties of record who participate in the CM/ECF system and placed a copy of
the same in the U.S. Mail, postage-prepaid, addressed to the following individual:


             Curtis Edwin Leyshon
             915 North Pine Run Road
             Boone, NC 28607
             Pro Se Plaintiff


      This, the 23rd day of November, 2020.




                                               /s/ Elizabeth Curran O’Brien
                                               Elizabeth Curran O’Brien
                                               Special Deputy Attorney General
                                               N.C. Department of Justice




      Case 5:20-cv-00157-KDB-DCK Document 12 Filed 11/23/20 Page 3 of 3
